ROBB, Associate Justice.
This is an appeal from a decision of the Commissioner of Patents refusing 17 out of 229 claims of an application for patent. Claims 1 and 2 of those rejected are sufficiently illustrative of the group and read as follows:
“1. In a machine of the class described, the combination with three or more accumulators, means controlled by one field of perforations in a record strip for selecting any of said accumulators for operation, and means controlled by another field of perforations in the record strip for actuating the selected accumulator.
•‘2. In a machine of the class described, the combination with three or more accumulators, of a set of differentially movable actuators common thereto, a record strip, and means controlled thereby for selecting any one of said accumulators to be actuated by tho actuators.”
The invention relates to an automatic auditing machine and is designed to clear a plurality of totalizers controlled by a perforated record. That it possesses great utility and entitles its inventor to liberal treatment is apparent. Plowever, confined as we are to a mere examination of highly technical references, without the aid of enlightening testimony, we are not prepared to disturb the conclusions of the expert tribunals of the Patent Office, notwithstanding the learned argument and able brief of counsel for the applicant.
The decision therefore is affirmed.
Affirmed.